TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00660-CV




Home Interiors & Gifts, Inc., Appellant

v.

Carole Keeton Strayhorn, Comptroller of Public Accounts of the State of Texas, and Greg
Abbott, Attorney General of the State of Texas, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. GN303185, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


 
C O N C U R R I N G   O P I N I O N

                        I join in the majority’s opinion with the exception of its expressed dissatisfaction with
the United States Supreme Court’s current internal consistency test.
 
 
                                                                                                                                                                                                                                    Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   July 28, 2005